DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/749,750.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
I.	Claim Interpretation under 35 U.S.C. 112(f)
	Applicant argues that the term input device should not be interpreted under 35 U.S.C. 112(f).  This argument is not persuasive.  Prong 1 states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
MPEP 2181.I.  Applicant cites to case law and technical dictionaries (Remarks at 10).  Notwithstanding the persuasiveness of these authorities, their validity still would not resolve the lack of structure in the Specification.  With respect to the second prong:
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"
for it cannot be interpreted under 35 U.S.C. 112(f).  Prong two states this is explicitly not the case.  Prong 3 considers whether:
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
MPEP 2181.I.  To this point Applicant argues that the remaining limitation receiving a user input in response to the prompt, connotes sufficient structure.  However, where Applicant references the prompt as displaying on a display of the device, no such device display is recited in the present limitation.
	Applicant argues similarly that the term encryptor. should not be interpreted under 35 U.S.C. 112(f).   Examiner refers to the same analysis above.  Where Applicant cities to technical dictionaries, those dictionaries do not connote structure, and the Specification does not disclose any structure.  The argument that the Romans knew how to encrypt a ciper only lends itself to the conclusion that the term encryptor is a non-structural nonce term.
II.	Rejection Under 35 U.S.C. 112(a)
	Examiner cannot identify any argument with respect to the nonce terms performing a non-specialized computer function.  Examiner holds that The term encrypting, as a function of the encryptor, is not supported by adequate written description.  The Specification nowhere describes what it means for the message to be encrypted by an encryptor.  Nor is it a term that would be understood, by a person having ordinary skill in the art before the effective filing date of the claimed invention, to constitute a non-specialized computer function.
III.	Rejection Under 35 U.S.C. 112(b)
encrypting, as a function, is a specialized computer function; Applicant’s reference to a mathematical formula does not resolve this issue.
IV.	Rejection Under 35 U.S.C. 102(a)
A.	Arguments with respect to the amendment to claims 1 and 6 (Remarks at 17).
	Applicant provides the following amendment to independent claims 1 and 6:
		 an encryptor for encrypting the message, the encrypted message including information used to update the first database associated with the user and a second database associated with the recipient entity;
Claim 1 (emphasis added).  The emphasized language recites to the intended use of the recited encrypted message as that encrypted message is used by two device elements that are outside the scope of the present claims, namely, the first database and second database.  As addressed in the 35 U.S.C. 103 action, the intended use of the encrypted message is outside the scope of the claims.  Therefore the recitation to the intended use, emphasized above, cannot distinguish the claim from the prior art.  This is addressed in the non-final action at 17-18 under “NOTE on Claim Scope,” where the clause at issue wherein information included in the message is used to update a first database associated with the user and a second database associated with the recipient entity, is addressed explicitly as a follows: “In a device claim (or method claim recited as implemented on a device), any recited computer implemented function that follows the "wherein" clause, not performed by the claimed device (or its component structures), are not positively recited limitations of the device, and therefore have no patentable weight.” Non-Final Action at 18.  Examiner cannot identify any argument to the contrary or disputing this claim interpretation in Applicant’s Remarks.
encryptor itself is a distinguishing element from HAMMAD.  However, the term encryptor is not given a lexicographic description within the Specification such that the term encryptor could be interpreted as more than a component of a device, under its broadest reasonable interpretation.  The Specification mentions the encryptor only twice at paragraphs 9-10, and merely as a component of the mobile device performing the step of encrypting, without more. (Note: this is interpreting the term as in method claim 6, under its broadest reasonable interpretation, notwithstanding any consideration of 112(a) and 112(b) issues that arise from the term’s interpretation under 35 U.S.C. 112(f) as a generic placeholder).
B.	Arguments regarding the disclosure of HAMMAD in the non-final action.
	Applicant argues (Remarks at 16) that the cited portions of HAMMAD do not disclose a “memory for storing a customer ID” or “a code” or an “account ID.” However the action emphasized in bold-type the specific portions of the HAMMAD reference which disclose these elements, beginning with paragraphs 0128-0129 where Fig. 14 depicts the embodiment of a device, with “operable areas of memory 1429 (e.g., registers, cache memory, random access memory, etc.).”  Non-Final Action at 9 (emphasis in original).  Fig. 13A is cited with paragraph 0124 as disclosing the customer ID, account ID, and the code.  The emphasized sentence of paragraph 0124 reads “For example, in the example illustration in FIG. 13A, the user has selected the name 1311a, account number 1312a, security code 1313a, merchant account ID 1318a and rewards account ID 1319a as the fields to be sent as part of the notification to process the purchase transaction.”  Non-Final Action at 9 (emphasis in original).  The corresponding Fig. 13A depicts these very fields within the display of the mobile device.
	The code is the QR code; the account ID is the “merchant ID” extracted from the QR code; and the  customer ID is the account number.  As cited in the non-final action at 11, receiving at the mobile device a code associated with a financial account of a recipient entity, is disclosed at paragraphs 0048-49 of HAMMAD: “the merchant server may generate, e.g., 416a, a QR pay code . . . .The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request.”  Viewing the cited paragraphs of HAMMAD together, a single embodiment is disclosed where the “merchant account ID” extracted from the QR code by the user device, is associated with “generating a transaction purchasing processing request.”  A person having ordinary skill in the art would interpret this explicit statement to a “purchase processing request” as involving a financial account where the “merchant” is the recited recipient entity.  That a merchant is a recipient entity or that the names of the idenfiers of the present application and the HAMMAD reference require no obviousness analysis; they are labels, and it is the recited identifiers that are disclosed by HAMMAD because the identifiers of HAMMAD serve in the same function as that of the present application.
	Applicant argues (Remarks at 17) that the citations to HAMMAD at paragraphs 0039 and 0057 do not disclose “deriving an account ID,” as opposed to HAMMAD disclosing “extract the product and merchant data stored with the QR code.” Paragraph 0057 discloses “deriving the code” based on detecting the “QR code [that] has been captured” in the image data, and extracting the code with a QCRP processing component.  HAMMAD disclose each of the steps of receive, process, obtain, and generate a prompt . . . on the display.  As it includes the extraction of the recited “codes,” paragraph 0039 discloses “the user’s smartphone may extract the product and merchant data stored within the QR code, and utilize an account for the user's virtual wallet linked to the user's smartphone to generate a purchase transaction request for See also  HAMMAD at 0021 (“The user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone. For example, the user device may have executing on it an app for snapping the merchant-product QR code. The user device may utilize the information extracted from the QR code, along with information on a virtual wallet tied to the user device to initiate a purchase transaction. For example, the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network.”); HAMMAD at 0027 (“The user's trusted computing device or POS terminal may obtain a snapshot of the QR code generated by the user's mobile device, e.g., 116, and provide the handle extracted from the QR code to a merchant server for purchase transaction request processing by the payment network.”).
	Applicant argues (Remarks at 18) with respect to the limitation where in the processor generates a message when the user input is received, the message including the account ID, that HAMMAD “contains no disclosure of this processor.”  However, the cited paragraphs 0056 and 0124 disclose the step of the “user provid[ing] payment input into the user device, e.g. 419,” and that in Figs. 13A-B at paragraph 0124, “the user has selected the . . . merchant account ID 1318a . . .  to be sent as part of the notification to process the purchase transaction.” The notification is the recited message, under the broadest reasonable interpretation of the term.
	Applicant argues (Remarks at 18) that the limitation identifying, using at least a GPS receiver, at least one additional entity within a payment processing network, wherein the user of the first mobile device is a member of the payment processing network, is not disclosed by the cited paragraphs of HAMMAD. Claim 6 at 6.10 (enumerated in claim 1 as 1.9 and 6.10).  However, the non-final action states explicitly in summarizing the HAMMAD reference that additional entity) also a member of the SNAP system.”  The cited portions of HAMMAD at paragraphs 0041 and 0124 states “With reference to FIG. 3B, in some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., 311.” Non-Final Action at 17 (quoting HAMMAD).
	Applicant argues (Remarks at 21) separately that independent claim 17 is not disclosed by the cited portions of HAMMAD.  These cited paragraphs are discussed with respect to the rejections of claims 1 and 6 above.  Examiner traverses all of Applicant’s arguments with respect to claim 17 in view of this discussion.

Claim Interpretation - 35 USC § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Independent claim 1 recites an “input device for receiving a user input” and “an encryptor for encrypting”.  The relevant claim limitations are evaluated under the three-prong test set forth in MPEP § 2181, subsection I, to determine whether the language of the claims invokes 35 U.S.C. 112(f).
	Claim 1 recites “an input device [for] receiving a user input …” where “device” is a generic placeholder for structure, is linked to the function “receiving a user input,” and the modifier “input” before “device” is not a structural modifier but a functional modifier. Accordingly, this element of claim 1 meets the 3-prong analysis and will be interpreted to recite the clearly linked corresponding structure in the specification. The specification at 011 states that “the input device may include a touchscreen,” and claim 2 recites “wherein … the input device is a touchscreen.” Therefore, “an input device” in claim 1 will be interpreted as a touchscreen and equivalents thereof.
Regarding claim 1 and the recitation to an encryptor and the limitation: an encryptor for encrypting the message.  Claim 1 recites the term an encryptor as a substitute for “means” or an encryptor is a generic placeholder (Prong A), linked by (Prong B) the transition phrase “for,” such that an encryptor is adapted to perform of the function of encrypting.  The placeholder term an encryptor is not modified by any term (Prong C).  The term an encryptor is recited to perform the function of encrypting the message.  The term encryptor is not given a sufficient structural description within the Specification.  The Specification mentions the encryptor only twice at ¶¶ 9-10, and merely as a component of the mobile device performing the step of encrypting, without more.  Because there is no clearly linked corresponding structure in the specification, the limitation raises issues under 112(a) and 112(b), discussed below.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites: an encryptor for encrypting the message.  The term encrypting, as a function of the encryptor, is not supported by adequate written description.  The Specification nowhere describes what it means for the message to be encrypted by an encryptor.  Nor is it a term that would be understood, by a person having ordinary skill in the art before the effective encrypting is performed by a generic computer, encryptor, to perform a specialized computing function, the computer and algorithm must be disclosed in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention. Thus, claim 1 lacks adequate written description to support the term encrypting under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.
	 Claims 1-5 stand additionally rejected as indefinite under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.  As concluded under the “Claim Interpretation - 35 USC § 112(f)” section, claims 1-5 invoke 35 U.S.C. 112(f) although one or more claim limitations do not recite the word “means.”
	The claim limitations analyzed in the preceding 35 U.S.C. 112(f) section reciting at claim 1 an encryptor which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim Interpretation - 35 USC § 112(f)” section discusses each recited term with respect to its disclosure in the Specification, finding that there is no corresponding structure described as performing the functions recited in the claims. Claims that invoke 112(f) and for which there is no clearly linked corresponding structure in the disclosure are unbounded, purely functional limitations; the scope of the required structure cannot therefore be ascertained and the claims are rendered indefinite. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections 35 U.S.C. 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Pre-Grant Publication US 2019/0034921 A1 (hereinafter “HAMMAD”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding independent claim(s) 1 and 6 HAMMAD discloses:
1		a display;
[0141] Input Output interfaces (I/O) 1408 may accept, communicate, and/or connect to user input devices 1411[.] . . . One typical output device may include a video display, . . . The video interface composites information generated by a computer systemization and generates video signals based on the composited 
		a memory for storing: 
[0128] FIG. 14 shows a block diagram illustrating embodiments of a SNAP controller 1401. In this embodiment, the SNAP controller 1401 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through various technologies, and/or other related data. 
[0129] Typically, users, e.g., 1433a, which may be people and/or other systems, may engage information technology systems (e.g., computers) to facilitate information processing. . . . These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 1429 (e.g., registers, cache memory, random access memory, etc.). Such communicative instructions may be stored and/or transmitted in batches (e.g., batches of instructions) as programs and/or data components to facilitate desired operations. These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations.
		a customer ID associated with a user of the mobile device, a code associated with financial information of a recipient entity, and an account ID associated with a financial account of the recipient entity, wherein the account ID is derived from the code;
[0124] FIGS. 13A-B show user interface diagrams illustrating example features of virtual wallet applications, in a security and privacy mode, in some embodiments of the SNAP. . . . For example, in the example illustration in FIG. 13A, the user has selected the name 1311a, account number 1312a, security code 1313a, merchant account ID 1318a and rewards account ID 1319a as the fields to be sent as part of the notification to process the purchase transaction. In some implementations, the user may toggle the fields and/or data values that are sent as part of the notification to process the purchase transactions. In some implementations, the app may provide multiple screens of data fields and/or associated values stored for the user to select as part of the purchase order transmission. 
		a camera including an image sensor for capturing image data, wherein the image data includes information corresponding to the code;

		a processor configured to: 
[0129] [. . .] In turn, computers employ processors to process information; such processors 1403 may be referred to as central processing units (CPU). One form of processor is referred to as a microprocessor. CPUs use communicative circuits to pass binary encoded signals acting as instructions to enable various operations.
1.1		receive the image data after the camera captures the image data;
[0048] In some implementations, in response to obtaining the product data, the merchant server may generate, e.g., 416a, a QR pay code, and/or secure display element according to the security settings of the user (see, e.g., 358). The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request.
[0049] In implementations utilizing a QR code, the merchant server may generate a QR code embodying the product information, as well as merchant information required by a payment network to process the purchase transaction. In some implementations, the QR code may include at least information required by the user device capturing the QR code to generate a purchase transaction processing request, such as a merchant identifier (e.g., a merchant ID number, merchant name, store ID, etc.) and a session identifier for a user shopping session associated with the shopping website/brick-and-mortar store.
6.1		storing in a memory of a first mobile device a customer ID associated with a user of the first mobile device;
[0026] In some implementations, a first user 121b may desire to pay a second user 121a an amount of money (or a value equivalent, e.g., virtual currency, alternate real currency, rewards, miles, points, etc.), e.g., P2P snap mobile payment 120. . . . The first user may take a snapshot of the QR code using the first user's mobile and the first user's virtual wallet linked to the first user's mobile phone, to generate a purchase transaction request for processing by the payment network.
HAMMAD at [0026] (disclosing the virtual wallet, containing the customer ID, as operating on the user device, and this storing the customer ID); at [0129] (disclosing the memory with processor for storing and processing received data on the user device);
6.2		receiving at the mobile device a code associated with a financial account of a recipient entity;
[0048] In some implementations, in response to obtaining the product data, the merchant server may generate, e.g., 416a, a QR pay code, and/or secure display element according to the security settings of the user (see, e.g., 358). The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request.
[0049] In implementations utilizing a QR code, the merchant server may generate a QR code embodying the product information, as well as merchant information required by a payment network to process the purchase transaction. In some implementations, the QR code may include at least information required by the user device capturing the QR code to generate a purchase transaction processing request, such as a merchant identifier (e.g., a merchant ID number, merchant name, store ID, etc.) and a session identifier for a user shopping session associated with the shopping website/brick-and-mortar store.
6.3		storing the code in the memory;
HAMMAD at [0129] (disclosing the memory with processor for storing and processing received data on the user device);
1.2		process the image data to detect whether the image data includes the information corresponding to the code;
[0057] In some implementation, the user device may determine whether an image it has captured depicts a QR code.  In some implementation, the user device may determine whether an image it has captured depicts a QR code.
obtain the code when the processor detects that the image data includes the information corresponding to the code;
[0057] (cont.) Depending on whether or not a QR code has been captured, and also (optionally) depending on contents of the QR code, the user device may redirect the user (e.g., via a web browser application executing on the user device) to: a product, a merchant website, a product at a merchant website, a website and including a command to add an item to a purchasing cart of the user associated with the website, and/or the like. For example, the user device may execute a component such as the example Quick Response Code Processing ("QRCP") component boo described below in the discussion with reference to FIGS. 6A-B.
1.4		derive the account ID from the code;
6.4		deriving from the code an account ID associated with the financial account;
[0039] With reference to FIG. 2E, in some implementations, upon obtaining a snapshot of the merchant-product QR code, the user's smartphone may extract the product and merchant data stored within the QR code, and utilize an account for the user's virtual wallet linked to the user's smartphone to generate a purchase transaction request for processing by a payment network.
6.5		storing the account ID in the memory;
HAMMAD at [0129] (disclosing the memory with processor for storing and processing received data on the user device);
1.5		and generate a prompt, wherein the prompt is displayed on the display and for specifying a quantity of funds for transfer to the recipient entity;
6.6		displaying a prompt on the first mobile device for specifying a quantity of funds for transfer to the recipient entity;
[0056] [. . .] In various implementations, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface . . . touching user interface elements on a touch-sensitive display, and/or the like.
[0057] [. . .] [T]he user device may redirect the user (e.g., via a web browser application executing on the user device) to: a product, a merchant website, a product at a merchant website, a website and including a command to add an item to a purchasing cart of the user associated with the website, and/or the like. For example, the user device may execute a component such as the example Quick Response Code Processing ("QRCP") component boo described below in the discussion with reference to FIGS. 6A-B.
[0032] [. . .] A second user may capture a snapshot of the QR pay code using a mobile device, and may set an amount that the second user would like to pay the first user via the second user's mobile device. The second user's mobile device may provide the information encoded within the QR code along with the second-user-chosen payment amount to a payment network for transaction processing.
HAMMAD at [0056] (disclosing the user interface as a display for presenting and receiving information via touch screen); at [0057] (disclosing the prompt as the resulting action on the user device resulting from the successful capture and processing of the QR code by the user device); at [0032] (disclosing as a step of the transaction the user may input the amount on the device interface for transfer).
1.6		an input device receiving a user input in response to the prompt, wherein the processor generates a message when the user input is received, the message including the account ID;
6.7		receiving a user input in response to the prompt;
6.8		generating a message when the user input is received, the message including the account ID;
[0056] In some implementations, the client may obtain the QR pay code, e.g., 417, and display the QR code, e.g., 418 on a display screen associated with the client device. In some implementations, the user may utilize a user device, e.g., 405, to capture the QR code presented by the client device for payment processing. For example, the user may provide payment input into the user device, e.g., 419. In various implementations, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, . . . touching user interface elements on a touch-sensitive display, and/or the like.
merchant account ID 1318a and rewards account ID 1319a as the fields to be sent as part of the notification to process the purchase transaction. In some implementations, the user may toggle the fields and/or data values that are sent as part of the notification to process the purchase transactions. In some implementations, the app may provide multiple screens of data fields and/or associated values stored for the user to select as part of the purchase order transmission. 
1.7		an encryptor for encrypting the message, the encrypted message including information used to update the first database associated with the user and a second database associated with the recipient entity;
6.9		encrypting the message, the encrypted message including information used to update the first database associated with the user and a second database associated with the recipient entity;
[0061] [. . .] In some implementations, the pay network server may obtain the encrypted data from the card authorization request provided by the user device, and attempt to decrypt the encrypted data[.]
[0130] In one embodiment, the SNAP controller 1401 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1411; peripheral devices 1412; an optional cryptographic processor device 1428; and/or a communications network 1413.
HAMMAD at [0061] (disclosing the user device as sending encrypted data); at [0130] (disclosing the cryptographic processor device in tandem with the user device).
[0061] (cont.) In some implementations, the pay network server may compare the purchase data decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other. Thus, in some implementations, the pay network server may be able to 
[0080] In some implementations, the pay network server may obtain the authorization message including a notification of successful authorization, see e.g., 520, option "Yes,", and parse the message to extract authorization details. Upon determining that the user possesses sufficient funds for the transaction, the pay network server may generate a transaction data record, e.g., 523, from the authorization request and/or authorization response, and store, e.g., 524, the details of the transaction and authorization relating to the transaction in a transactions database.
[0162] In one embodiment, the database component 1419 includes several tables 1419a-o. A Users table 1419a may include fields such as, but not limited to: user_id, ssn, dob, first_name, last_name, age, state, address_firstline, address_secondline, zipcode, devices_list, contact_info, contact_type, alt_contact_info, alt_contact_type, and/or the like. The Users table may support and/or track multiple entity accounts on a SNAP. A Devices table 1419b . . . An Accounts table 1419d may include fields such as, but not limited to: account_number. . . A Merchants table 1419e may include fields such as, but not limited to: merchant_id,. . . A Transactions table 1419i may include fields such as, but not limited to: order_id, user_id, timestamp, transaction_cost, purchase_details_list, . . . A Behavior Data table 1419n may include fields such as, but not limited to: user_id, timestamp, activity_type, activity_ location.
[0168] [. . .] In one embodiment, the SNAP server employs a cryptographic server to encrypt and decrypt communications. The SNAP component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the SNAP component communicates with the SNAP database, operating systems, other program components, and/or the like. The SNAP may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.
HAMMAD at [0061] (disclosing the user device as sending encrypted data from the user device to the payment server); at [0080] (disclosing the authorization request, the message, as used to update the databases of the payment network); at [0162] (disclosing the SNAP database as consisting of component databases relating to the user, the merchant, account information, and 
1.8		a transmitter operable to transmit the encrypted message to a server for initiating a payment processing transaction,
[0130] In one embodiment, the SNAP controller 1401 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1411; peripheral devices 1412; an optional cryptographic processor device 1428; and/or a communications network 1413.
[0133] [. . .] In turn, the transceivers may be connected to antenna(s) 1475, thereby effectuating wireless transmission and reception of various communication and/or sensor protocols.
HAMMAD at [0130], Fig. 14 (disclosing the transmitter) (the remainder of the limitation is commensurate in scope with 6.10 below).
		the payment processing transaction comprising transfer of the specified quantity of funds from the user of the mobile device to the recipient entity;
[0061] [. . . ] In some implementations, the pay network server may obtain the encrypted data from the card authorization request provided by the user device . . . If the pay network server is able to decrypt the purchase data, then the merchant is authenticated as being a valid merchant.
6.10		transmitting the encrypted message to a payment processing server for initiating a payment processing transaction, 
[0061] In some implementations, the card authorization request from a user device may include encrypted data extracted from the QR code, which may have been encrypted by the merchant server as part of a merchant authentication scheme. In some implementations, the pay network server may obtain the encrypted data from the card authorization request provided by the user device, 
		the payment processing transaction comprising transfer of the specified quantity of funds from the user of the first mobile device to the recipient entity;
[0061] (cont.) In some implementations, the pay network server may compare the purchase data decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other. Thus, in some implementations, the pay network server may be able to authenticate the merchant, and correlate the merchant to a specific user session or user device before processing the transaction.
[0080] In some implementations, the pay network server may obtain the authorization message including a notification of successful authorization, see e.g., 520, option "Yes,", and parse the message to extract authorization details. Upon determining that the user possesses sufficient funds for the transaction, the pay network server may generate a transaction data record, e.g., 523, from the authorization request and/or authorization response, and store, e.g., 524, the details of the transaction and authorization relating to the transaction in a transactions database.
HAMMAD at [0061] (disclosing the user device as sending encrypted data from the user device to the payment server); at [0080] (disclosing the authorization request, the message, as used to update the databases of the payment network, and the authorization message used to authorize the recited transfer of the specified quantity of funds from the user of the first mobile device to the recipient entity).
1.9		and a GPS receiver to facilitate identification of at least one additional entity within a payment processing network by the processor, wherein the user of the mobile device is a member of the payment processing network.
[0133] [. . .] In turn, the transceivers may be connected to antenna(s) 1475, thereby effectuating wireless transmission and reception of various communication and/or sensor protocols; for example the antenna(s) may connect to: a Texas Instruments WiLink WL1283 transceiver chip (e.g., providing 802.11n, Bluetooth 3.0, FM, global positioning system (GPS) (thereby allowing SNAP controller to determine its location)); Broadcom BCM4329FKUBG transceiver chip (e.g., providing 802.11n, Bluetooth 2.1+EDR, FM, etc.); a Broadcom BCM4750IUB8 receiver chip (e.g., GPS);
6.10		identifying, using at least a GPS receiver, at least one additional entity within a payment processing network, wherein the user of the first mobile device is a member of the payment processing network.
the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., 311. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 312. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product(s). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant.
[0124] [. . .] In some implementations, the app may provide the SNAP with the GPS location of the user. Based on the GPS location of the user, the SNAP may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission.
______________________________________________________________________________
NOTE on Claim Scope.  The clause of the method device 1 (and method claim 6), as it appears above, wherein information included in the message is used to update a first database associated with the user and a second database associated with the recipient entity, is a step performed by an entity that is not the recited user device.  In a device claim (or method claim recited as implemented on a device), any recited computer implemented function that follows the "wherein" clause, not performed by the claimed device (or its component structures), are not positively recited limitations of the device, and therefore have no patentable weight.  In other words, the claimed device only has to be capable of transmitting the encrypted message to a payment processing server.  Thus, the prior art only needs to teach the capability of transmitting; all the other functions are performed by another device.  If in a method claim, once the transmitting step is performed, the claimed method is completed, i.e., whether the databases are updated are not positively recited steps. Therefore, the clause wherein information included in the message is used to update a first database associated with the user and a second database associated with the recipient entity, does not distinguish the claimed method from the prior art, and are not given patentable weight.
______________________________________________________________________________
	HAMMAD discloses a “SNAP” payment system involving User A and User B, as in Figs. 2-3 of the present application.  In the embodiment cited to here, the User A makes a purchase from a merchant User B; the purchase is initiated by the device of the purchaser scanning a QR code displayed on the device of the merchant; that QR code contains encrypted merchant information that can then be passed on by the user device via the purchaser’s own virtual wallet, as a purchase authorization request; and the request is processed by the SNAP server which can decrypt the merchant data, with transaction amount and all requisite payment information, in order to cross-reference it with its existing databases on the user and merchant.  The purchasing steps involve in at least one embodiment, a display and touch screen for accepting input, which includes the specification of a payment amount; and the device contains a GPS receiver such that GPS can be used to identify a merchant store (interpreted as the additional entity) also a member of the SNAP system.
	Thus, HAMMAD discloses the payment system of the two user devices, the transmission and receipt of the QR code, the details of the purchase transaction, and the communication of the encrypted merchant ID from the user device, corresponding to the databases.  Therefore independent claims 1 and 6 are anticipated by HAMMAD.

	Regarding claim(s) 2 HAMMAD discloses:
2.1		the code is a QR code, and the input device is a touchscreen.
[0056] In some implementations, the client may obtain the QR pay code, e.g., 417, and display the QR code, e.g., 418 on a display screen associated with the 
	HAMMAD discloses that the touch screen user interface and display as the input device.  Therefore claim 2 is anticipated by HAMMAD.

	Regarding claim(s) 3 and 9, HAMMAD discloses:
3.1		the processor is configured to display a guide to facilitate capture of the image data, the image data corresponding to a decodable image of the QR code.
Fig. 3A (305); [0040] [. . .] In some implementations, the app may overlay cross-hairs, target box, and/or like alignment reference markers, e.g., 305, so that a user may align the product identifier using the reference markers so facilitate product identifier recognition and interpretation.
	HAMMAD discloses that the recited guide at Fig. 3A.  Therefore claims 3 and 9 are anticipated by HAMMAD.

	Regarding claim(s) 4 and 7 HAMMAD discloses:
4.1		a receiver for receiving an electronic transmission of the code.  
[0040] FIGS. 3A-E show application user interface diagrams illustrating example features of a snap mobile payment app for capturing product barcodes, securing user data and preventing fraud in some embodiments of the SNAP. With reference to FIG. 3A, in some implementations, the app executing on the device of the user may include an app interface providing various features for the user. In some implementations, the app may be configured to recognize product identifiers (e.g., barcodes, QR codes, etc.), e.g., 301. For example, the app may be configured to capture merchant-product QR codes for snap mobile payment processing, as discussed above with reference to FIGS. 2A-F. 


	Regarding claim(s) 5 and 12, HAMMAD discloses:
5.1		the processor is configured to generate a prompt for specifying a quantity of digital currency for transfer to the recipient entity.
[0056] [. . .] In various implementations, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface . . . touching user interface elements on a touch-sensitive display, and/or the like.
[0057] [. . .] [T]he user device may redirect the user (e.g., via a web browser application executing on the user device) to: a product, a merchant website, a product at a merchant website, a website and including a command to add an item to a purchasing cart of the user associated with the website, and/or the like. For example, the user device may execute a component such as the example Quick Response Code Processing (""QRCP"") component boo described below in the discussion with reference to FIGS. 6A-B.
[0032] [. . .] A second user may capture a snapshot of the QR pay code using a mobile device, and may set an amount that the second user would like to pay the first user via the second user's mobile device. The second user's mobile device may provide the information encoded within the QR code along with the second-user-chosen payment amount to a payment network for transaction processing.
HAMMAD at [0056] (disclosing the user interface as a display for presenting and receiving information via touch screen); at [0057] (disclosing the prompt as the resulting action on the user device resulting from the successful capture and processing of the QR code by the user device); at [0032] (disclosing as a step of the transaction the user may input the amount on the device interface for transfer).


	Regarding claim(s) 10 HAMMAD discloses:
10.1		the code is embedded within a physical object.
[0040] FIGS. 3A-E show application user interface diagrams illustrating example features of a snap mobile payment app for capturing product barcodes . . . For example, the app may be configured to capture merchant-product QR codes for snap mobile payment processing, as discussed above with reference to FIGS. 2A-F. . . . The app may be configured to analyze the incoming data, and search, e.g., 301, for a product identifier, e.g., 304, such as QR codes 209, 211a-b, 216a and 227.
HAMMAD at Fig. 2F (disclosing the QR code at 227 as embedded within the display of the merchant POS device).
	HAMMAD discloses the QR code as in Fig. 2F at 227, embedded in the display of the POS device.  Therefore claim 10 is anticipated by HAMMAD.

	Regarding claim(s) 11 HAMMAD discloses:
11.1		the recipient entity is a member of a payment processing network, and a user of the first mobile device is a member of the payment processing network.
[0061] [. . .] In some implementations, the pay network server may compare the purchase data decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other. Thus, in some implementations, the pay network server may be able to authenticate the merchant, and correlate the merchant to a specific user session or user device before processing the transaction.

HAMMAD at [0061] (disclosing the recipient entity as the merchant, which is a pre-existing relationship with the pay network server, such that the pay network server already possesses and can decrypt merchant account information); at [0065] (disclosing, analogous to the merchant as a member, the user of the first mobile device as having issue data already stored within the pay network server).
	HAMMAD discloses the merchant and user as each having a pre-existing relationship (membership) with the pay network server.  Therefore claim 11 is anticipated by HAMMAD.

	Regarding claim(s) 13 HAMMAD discloses:
13.1		the customer ID is associated with a financial account of the user of the first mobile device.
[0026] In some implementations, a first user 121b may desire to pay a second user 121a an amount of money (or a value equivalent, e.g., virtual currency, alternate real currency, rewards, miles, points, etc.), e.g., P2P snap mobile payment 120. . . . The first user may take a snapshot of the QR code using the first user's mobile phone, e.g., 123, and utilize the amount of money, the second user's privacy token/alias linking to a financial account, and the first user's virtual wallet linked to the first user's mobile phone, to generate a purchase transaction request for processing by the payment network.
HAMMAD at [0026] (disclosing the virtual wallet, containing the customer ID, as operating on the user device, and this storing the customer ID);


	Regarding claim(s) 14 HAMMAD discloses:
14.1		wherein the payment processing transaction comprises a donation.  .
HAMMAD at Fig. 1C (“Please donate to my cause Snap MY $0 QR code with your smartphone app, and choose your donation amount.”).
	HAMMAD discloses a donation as a payment transaction emebodiment.  Therefore claim 14 is anticipated by HAMMAD.

	Regarding claim(s) 15 HAMMAD discloses:
15.1		the prompt includes one or more selectable predetermined quantity options.
[0041] With reference to FIG. 3B, in some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., 311. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 312. . . . In some implementations, the user may have set default options for which card, bank account, etc. to use for the purchase transactions via the app. In some implementations, such setting of default options may allow the user to initiate the purchase transaction via a single click, tap, swipe, and/or other remedial user input action, e.g., 315a.
	HAMMAD discloses a selectable predetermined quantity options as the “set default options” for “pay amount due.”  Therefore claim 15 is anticipated by HAMMAD.

	Regarding claim(s) 16 HAMMAD discloses:
16.1		the prompt includes a text field for entering a quantity of funds.
[0043] [Fig. 3C] However, if the user wishes to customize the payment parameters, the user may activate user interface element 326 (e.g., press and 
	HAMMAD discloses an option to “customize the payment parameters” with a variety of “payment customization choices.” Therefore claim 16 is anticipated by HAMMAD.

	Regarding independent claim 17, HAMMAD discloses the method:
17.1		receiving, at a first server, a first encrypted message, wherein the first encrypted message is generated based on image data that is decoded to retrieve a code;
[0058] In some implementations, upon obtaining the user payment input and capturing the QR code, the user device may generate a card authorization request 420 (e.g., if the QR code includes a purchasing coupon, offer, invoice, personal payment from another virtual wallet user, etc.), for providing to the pay network server.
[0061] In some implementations, the card authorization request from a user device may include encrypted data extracted from the QR code, which may have been encrypted by the merchant server as part of a merchant authentication scheme.
HAMMAD at [0058], Fig. 4B #421, [0061] (disclosing payment network server as first server, receiving a card authorization request from a user device, where the card authorization request is the first encrypted message, and contains information generated by the capture of the QR code).
17.2		decrypting the first encrypted message to retrieve an account ID, a customer ID, and information specifying a quantity of funds;
[0061] [. . .] In some implementations, the pay network server may obtain the encrypted data from the card authorization request provided by the user device, and attempt to decrypt the encrypted data, e.g., using a RSA private/public that is complementary to the key the pay network server initially provided to the decrypt the purchase data, then the merchant is authenticated as being a valid merchant.
17.3		storing at the first server: a plurality of account IDs, wherein each one of the plurality of account IDs is associated with a financial account, the retrieved account ID, wherein the retrieved account ID is associated with a financial account of a recipient entity and is derived from a code associated with the recipient entity, the customer ID, wherein the customer ID is associated with a user of a first mobile device, and the quantity of funds, wherein the quantity of funds is specified for transfer to the recipient entity;
[0059] In some implementations, the card authorization request generated by the user device may include a minimum of information required to process the purchase transaction. . . . For example, in some implementations, the card authorization request may include at least a merchant ID, a session ID for the user's shopping session with the merchant, and a device ID of a device (e.g., smartphone) of the user that is linked to the user's virtual wallet. In some implementations, the QR code and messages sent to/from the QR-code capturing device may include the source ID (e.g., identifier of the device generating the QR code), session ID, merchant ID, item ID (e.g., model number), the charge amount, and/or transacting device ID (e.g., the user's smartphone device).
[0061] [. . .] In some implementations, the pay network server may compare the purchase data decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other. Thus, in some implementations, the pay network server may be able to authenticate the merchant, and correlate the merchant to a specific user session or user device before processing the transaction.
[0162] In one embodiment, the database component 1419 includes several tables 1419a-o. A Users table 1419a may include fields such as, but not limited to: user_id, ssn, dob, first_name, last_name. . . An Accounts table 1419d may include fields such as, but not limited to: account_number. . . A Merchants table 1419e may include fields such as, but not limited to: merchant_id,. . . A Transactions table 1419i may include fields such as, but not limited to: order_id, user_id, timestamp, transaction_cost, purchase_details_list.
first server as contained in respective databases at [0162]); at [0061] (the pay network server authenticates the merchant by comparing the Account ID it has stored, with the account ID of the merchant in the authorization request).
17.4		verifying, at the first server, the retrieved account ID by comparing the retrieved account ID with the stored plurality of account IDs to identify a match;
HAMMAD at [0061] (the pay network server authenticates the merchant by comparing the Account ID it has stored, with the account ID of the merchant in the authorization request).
17.5		generating a second message, after verifying the retrieved account ID, the second message including the customer ID and the quantity of funds specified for transfer;
[0064] In some implementations, the pay network server may generate a query, e.g., 422, for issuer server(s) corresponding to the user-selected payment options. For example, the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. . . . In some implementations, a database, e.g., pay network database 407, may store details of the issuer server(s) associated with the issuer(s). For example, the database may be a relational database responsive to Structured Query Language ("SQL") commands. The pay network server may query the pay network database for issuer server(s) details.
17.6		encrypting the second message to obtain a second encrypted message, wherein information included in the second message is used to update a first database associated with the user and a second database associated with the recipient entity;
[0078] With reference to FIG. 5B . . .  In response to obtaining the issuer server query, the pay network database may provide, e.g., 512, the requested issuer server data to the pay network server. In some implementations, the pay network server may utilize the issuer server data to generate authorization request(s), 
[0080] In some implementations, the pay network server may obtain the authorization message including a notification of successful authorization, see e.g., 520, option "Yes,", and parse the message to extract authorization details. Upon determining that the user possesses sufficient funds for the transaction, the pay network server may generate a transaction data record, e.g., 523, from the authorization request and/or authorization response, and store, e.g., 524, the details of the transaction and authorization relating to the transaction in a transactions database.
17.7		and transmitting the second encrypted message to a second server for executing a payment processing transaction, the payment processing transaction comprising transfer of the specified quantity of funds from a financial account of the user of the first mobile device to the recipient entity.  
[0065] In response to obtaining the issuer server query, e.g., 422, the pay network database may provide, e.g., 423, the requested issuer server data to the pay network server. In some implementations, the pay network server may utilize the issuer server data to generate authorization request(s), e.g., 424, for each of the issuer server(s) selected based on the pre-defined payment settings associated with the user's virtual wallet, and/or the user's payment options input, and provide the card authorization request(s), e.g., 425a-n, to the issuer server(s), e.g., 408a-n. In some implementations, the authorization request(s) may include details such as, but not limited to: the costs to the user involved in the transaction, card account details of the user, user billing and/or shipping information, and/or the like.
	HAMMAD discloses the “pay network server” as the recited first server, such that the pay network server receives an encrypted first message from the user device, the message being an authentication request that contains the information captured by the user device via the merchant QR code.  This includes the account ID of the merchant, which is possessed by the pay network server by all participating merchants for authentication.  The pay network server verifies the account ID of the authentication request and then queries a second database containing the user ID and stored payment information connected to the user and respective issuer payment 
	HAMMAD discloses the first server as the “pay network server” and the second server as the “issuer server” as in Fig. 4B.  to perform the recited method steps on the device and servers of HAMMAD.  Therefore independent claim 17 is anticipated by HAMMAD.

	Regarding claim(s) 18 HAMMAD discloses:
18.1		the first server does not transfer the specified quantity of funds from a financial account of the user of the first mobile device to the recipient entity.
HAMMAD at Fig. 5E 555 (disclosing the acquirer server as crediting the funds to the merchant account).
	HAMMAD discloses the acquirer server and not the first server or “pay network server,” as sending the funds to the merchant account or recipient entity.  Therefore claim 18 is anticipated by HAMMAD.

	Regarding claim(s) 19 HAMMAD discloses:
19.1		the first server does not store financial account information relating to the user of the first mobile device.
[0064] In some implementations, the pay network server may generate a query, e.g., 422, for issuer server(s) corresponding to the user-selected payment options.
first, pay network server, generates a query to the second, issuer server, obtain the financial account information of the user.  Therefore claim 19is anticipated by HAMMAD.

	Regarding claim(s) 20 HAMMAD discloses:
20.1		receiving at the first server a transaction ID generated by the second server, wherein the transaction ID identifies at least a portion of the payment processing transaction.
[0065] In response to obtaining the issuer server query, e.g., 422, the pay network database may provide, e.g., 423, the requested issuer server data to the pay network server.
	HAMMAD discloses the first server as the pay network server receiving the payment identifying information for the user from the sever server issuer server.  Therefore claim 20 is anticipated by HAMMAD.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patents and Pre-Grant Publications
GOLDSCHMIDT US 20190087815 A1 [0054] The storage device 408 may also store one or more databases 416 required for operation of the DES computer system 110. Such databases may include, for example, a database of issuer financial institution identification numbers (e.g., PAN-length BINs), and associated cryptographic keys and 
[0055] In some embodiments, a dynamic merchant QR code may be provided for a particular purchase transaction, for example, by providing the transaction value in the merchant QR code (or any other type of information that changes). In such an implementation, a consumer selects several items and brings them to a checkout counter wherein a total value of the items is generated. The merchant then uses a smartphone (or other electronic device) to generate a merchant QR code that includes the total value of the transaction, and displays it on a display screen of his or her smartphone (or any other type of device capable of displaying the QR code) for reading by a camera component of the consumer's mobile device. Thus, in accordance with the methods described herein, the consumer scans the merchant QR code (which includes the total cost of the goods embedded therein) appearing on the merchant device display screen with the camera of his or her mobile device. The consumer then reads the merchant's name on the touch screen 107 of his or her mobile device, and then provides a positive reply to a "Pay Now" button appearing on the touch screen 107. The QR wallet application (running on the consumer's mobile device) then generates and transmits a purchase transaction request (which includes the merchant token, the total cost of the purchase transaction, and the cardholder's payment credentials via the Internet 204 to the wallet provider computer 106 (see FIG. 2). Subsequent purchase transaction processing then continues as described herein above. 
MORGAN US 20120203665 A1 [0053] A QR code may be presented to a consumer by way of a variety of mechanisms or channels and/or in association with a variety of items. 
PHILLIPS US 20160155112 A1 [0044] In a third embodiment, a mobile device 202 may use a QR scan (to scan a QR code displayed at the merchant 206, or on some other printed or other material) to access the merchant. In such an embodiment, the mobile application is launched by the consumer and is used to scan the QR code. The transaction payload is received when scanning the QR code. [0045] Processing at step "2" includes the mobile application receiving the transaction payload and performing the actions such as checking the message format, checking a payment gateway ID ([ID2]) against a list of trusted predefined payment gateway profiles stored in (or accessible to) the mobile application. The user may be prompted to verify the merchant name. Further, the mobile application may perform the following actions: connect to the payment gateway using 
LI US 20160224972 A1 [0069] If a merchant has an active NFC device, it may be designed that a code is created for each transaction without registration at transaction center. Such code may be distinctive within a certain time period, say within a day. For instance, after a POS system gets a total purchase amount, the system may issue a code specifically for the transaction. The code may be sent to transaction center promptly along with the purchase amount. So the center knows a code is created for a transaction by a merchant. When a user device is held close to the NFC device, the code may be taken by the user device. Then the user device may transmit a message containing the code to transaction center. And transaction center may use the code to find merchant in the same way or similar way as discussed. The method may reduce potential error which may occur when transaction center receives messages from two users with the same code within a short period of time. The one-code-per-transaction scheme may also work with QR-code method. At a store for instance, an exclusive QR code may be generated for each transaction by POS system. Message of a QR code may contain an exclusive code designated to one transaction. After a user device scans a QR code which may be displayed on a screen of POS system, it may extract the exclusive code and send it to transaction center, along with payer info; meanwhile the POS system may send the code, merchant info, and payment amount to transaction center. Next, transaction center may use the code to relate the user and merchant, and starts payment processing process. 
LAXMINARAYANAN US 20150046338 A1 [0129] At step 802, the consumer 110 provides an account identifier (e.g., primary account number (PAN)) to a network token system B 220 associated with payment processing network B 170 to request a token for a transaction. For example, the consumer 110 can access a mobile application or a website on the consumer device 120 to interact with a mobile wallet provider (also referred to as a digital wallet provider), a mobile network operator, a device manufacturer, or any other entity that is requesting and providing tokens on behalf of consumers, or may directly interface with network token system B 220 or payment processing network B 170. 
KUMNICK US 9846878 B2 [3:51 ] [A] token service computer (e.g., a token vault) may generate a list of non-transactable payment account identifiers, and that list may be distributed by the token service computer to any entity (e.g., a merchant) that may wish to store or use the non-transactable payment account identifiers. If one tries to use the non-transactable payment account identifier to conduct a transaction, it will not be processed and/or routed by one or more computers in the payments system. . . . [5:53-67] A token service system' can include a system that that services payment tokens. In some embodiments, a token service system can facilitate requesting, determining (e.g., generating) and/or issuing tokens, as well as maintaining an established mapping of tokens to primary account numbers (PANs) in a repository (e.g. token vault). In some embodiments, the token service system may establish a token assurance level for a given 
WIPO and Foreign Patent Publications
JIAO, WO 2017/012542 A1 PUBLISHED ON 26-Jan-2017. Application PCT/CN2016/090634 FILED ON 20-Jul-2016.  English Translation via IP.com.(18) A cardless payment system using a two-dimensional code, comprising a payment service system, a user equipment, a merchant QR code, a payment port, a payment processor, and a merchant bank account; the payment service system separately with a payment port, and a payment The processor and the merchant bank account are connected; the user equipment is connected to the payment service system via the Internet. (19) The cardless payment system using the two-dimensional code according to (18), the payment service system comprising a mobile phone application server and/or a security server. (20) The cardless payment system using the two-dimensional code according to (18) or (19), wherein the user registers the user account in the payment service system, the merchant registers the merchant account in the payment service system; the user inputs the user bank in the payment service system. The account information is associated with the user account, and the merchant inputs the merchant bank account information in the payment service system and is associated with the merchant account. (21) The cardless payment system using a two-dimensional code according to any one of (18) to (20), wherein the user equipment is a handheld computer .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685